 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrans-States Lines, Inc. and International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union 373. Case26-CA-8438June 17, 1981DECISION AND ORDEROn March 9, 1981, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. Thereafter, both the GeneralCounsel and the Respondent filed exceptions andsupporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Trans-StatesLines, Inc., Fort Smith, Arkansas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.i In his exceptions, the General Counsel implicitly challenges certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfl. 188F,2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.2 In his exceptions, the General Counsel contends that Vinson Wagnonwas an agent of the Respondent at times pertinent herein. We find it un-necessary to pass on this question because even assuming arguendo thathe was an agent, the Administrative Law Judge discredited his testimony.In its exceptions, the Respondent contends that no remedial order isnecessary in this case. The need for a remedial order is obviated by a"timely," "unambiguous," and "specific," repudiation of the unlawfulconduct that is "free from other proscribed illegal conduct," that is ade-quately publicized to the employees, and that gives "assurances to em-ployees that in the future their employer will not interfere with the exer-cise of their Section 7 rights." Passavant Memorial Area Hospital, 237NLRB 138, 139 (1978). We find there has been no such repudiationherein.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard on January 9, 1981, in Fort Smith,Arkansas. The charge was filed on May 19, 1980, andamended on July 3, 1980, and January 9, 1981.1 Thecomplaint, which issued on July 9, 1980, alleges that Re-spondent Trans-States Lines, Inc., violated SectionI In accord with my instructions at the hearing, the General Counselsubmitted an amended charge as a late filed exhibit (G.C Exh. 10). Ihereby receive that exhibit in evidence.256 NLRB No. 1168(a)(l) of the National Labor Relations Act, as amended,by maintaining and utilizing an application for employ-ment which questions prospective applicants and em-ployees as to their union affiliation, and Section 8(a)(l)and (3) of the Act, by refusing to employ five job appli-cants.Upon the entire record,2my observation of the wit-nesses, and after due consideration of the briefs filed byGeneral Counsel and Respondent, I hereby make the fol-lowing:A. Background FindingsRespondent operates a trucking company with its ter-minal located in Fort Smith, Arkansas. Its operation doesnot involve the direct employment of drivers. Rather,Respondent leases most of its tractors, trailers, and driv-ers from various trucking companies called fleet owners.At times most material Respondent maintained leaseswith three fleet owners. Each of those fleet owners sup-plied Respondent with several tractors, trailers, and op-erators.Although only one respondent was named in the com-plaint,i General Counsel alleges that Respondent andone of its fleet owners, Wagnon Truck Leasing, Inc. (oc-casionally referred to as Wagnon or Wagnon Leasing),formulated and administered a common labor policy andconstituted a single integrated business enterprise.4The leases maintained between Respondent and itsfleet owners, including Wagnon, specified that the fleetowner was an independent contractor and that neitherthe fleet owner nor the fleet owner's employees wereI Errors ill the transcript are hereby noted and corrected.I Immediately before resting, following the introduction of all its evi-dence, the General Counsel moved to amend its complaint (simultaneous-ly with the Union preparing an amended charge) to allege as additionalrespondents two other corporations-Arkansas Best Corporation andRiverside Furniture. Riverside Furniture is a wholly owned subsidiary ofArkansas Best Corporation Respondent Trans-States Lines, Inc., is awholly owned subsidiary of Riverside Furniture. In arguing its proposedamendment, counsel for the General Counsel indicated that he obtainedinformation which led him to believe there may be a parent-subsidiaryrelationship among the three corporations, approximately a week beforethe hearing. However, counsel for the General Counsel did nothing fur-ther until the evidence was in and he was preparing to rest. I denied themotion to amend. Subsequently, counsel for the General Counsel re-newed its motion in its brief I hereby deny that renewed motion. Obvi-ously, neither Arkansas Best Corporation nor Riverside Furniture hasbeen accorded procedural due process. The evidence did not show thateither was advised of the proceedings or of counsel for the GeneralCounsel's planned motion. Neither corporation made an appearance atthe hearing. To grant this motion now to amend would necessitate actionto correct those procedural requirements. Since counsel for the GeneralCounsel was aware of facts which placed him on notice as to the prob-able parent-subsidiary relationship, it was his obligation to take action toavoid unnecessary costs and delay. He failed to do so. Therefore, hismotion is untimely.4 The complaint alleges that both Respondent and Wagnon TruckLeasing, Inc., are employers. Respondent admitted both the commerceand conclusionary allegations as to its status, but denied those allegationsas they refer to Wagnon. However, unrebutted evidence was receivedproving the commerce allegations as to Wagnon. Therefore, I find thatboth Trans-States Lines, Inc., and Wagnon Truck Leasing, Inc., were atmaterial times employers engaged in commerce within the meaning ofSec. 2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I find that the Charg-ing Party (Union) is, and has been at all times material, a labor organiza-tion within the meaning of Sec. 2(5) of the Act.--- TRANS-STATES LINES, INC.649employees of Respondent. The lease required Respond-ent to pay the fleet owners 78 percent of the total tariffcharges paid Respondent for each shipment carried bythe fleet owner. The lease specified, among other things,that the fleet owner was responsible for hiring, settingthe wages, hours, and working conditions and adjustingthe grievances of, supervising, disciplining, and firing alldrivers, drivers' helpers, and other workers necessary forthe performance of the fleet owner's obligations underthe terms of the lease. The fleet owner was also chargedwith selecting, purchasing, financing, and maintaining itsequipment. The fleet owner was responsible for the satis-faction of all tax regulations, including withholdings, andwith maintaining workmen's compensation and public li-ability insurance on the employees.However, the processing of employee applications washandled by Respondent. Employee application formswere supplied to the fleet owners by Respondent. Thefleet owners then furnished each job applicant with thenecessary form. The completed application was sent toRespondent for processing.Respondent called Wilma Gayle Hanks, a clerical em-ployee in Respondent's office, who testified that, uponreceipt of an application for employment with one of thefleet owners, she would first log the application, then shewould conduct telephone tracers on the applicant's pastemployment. Subsequently, Hanks would send the appli-cation over to the Arkansas Best safety departmentwhere an inquiry was conducted into the safety recordof the applicant. If the application was satisfactory,Hanks would contact the fleet owners to set up an ap-pointment for the applicant's physical examination andwntten test.The record clearly demonstrated that, during the proc-essing of job applicants, Respondent exercised the au-thority of rejecting applicants which it found to be unsa-tisfactory. As an example, I note that Respondent's presi-dent, James Udouj, testified that on one occasion he re-fused to permit Wagnon to employ an applicant becauseof the applicant's safety record.The General Counsel alleges that the application formssupplied to the fleet owners by Respondent contained aquestion regarding the applicant's union affiliation in vio-lation of Section 8(a)(1).Additionally, the General Counsel alleges that Re-spondent rejected five employee applications which weresubmitted by Wagnon because those five had previouslybelonged to the Union or had been employed by employ-ers whose employees were represented by the Union.In defense of the allegations Respondent first contendsthat it was not a single integrated enterprise withWagnon and, therefore, had no responsibility as allegedin the complaint. I find little support for that defense.The record clearly demonstrates that Respondent wasfully involved in the employing process. They reviewedall applications for employment with fleet owners andfrequently rejected those applications. In that regard, acompilation of Respondent's business records, whichwere offered into evidence by Respondent, showed thatbefore May 7, 1980, of the 124 applications submitted bythe fleet owners, Respondent approved only 41. Duringthat period Wagnon Truck Leasing, Inc., submitted 85applications of which only 25 were approved by Re-spondent. Additionally, the record reflected that Re-spondent exercised other controls over the fleet owner'semployees. All dispatching from Fort Smith and a sub-stantial amount of the dispatching for "backhauls" (pick-ups for the return trips) were handled by Respondent.Also, all warnings for safety violations were issued byRespondent through the Arkansas Best safety depart-ment.5 Therefore, I do not find that proof of the com-plaint allegation that Respondent and Wagnon constitut-ed a single integrated business enterprise is critical to theallegations of unfair labor practices. Those allegationsrun directly to Respondent's role in the employing proc-ess. Respondent's involvement in that process is not inserious question. Therefore, I find that Respondent andWagnon were at times material herein joint employers.6B. Conclusions1. The 8(a)(1) allegationsAs indicated above, the evidence proved that Re-spondent furnished the fleet owners with employee appli-cation forms. Upon completion of those forms by an ap-plicant, the fleet owner forwarded the application to Re-spondent for processing. A copy of the form supplied toWagnon Leasing was admitted into evidence. That formcontained the following statement, inter alia:Are you a member of a labor organization:(Name)(Local)(State)Respondent President James Udouj admitted furnish-ing the application forms containing the above questionto Wagnon Leasing for their use in processing applicantsfor employment. Udouj also admitted that other fleet op-erators were furnished the same form by Respondent.The Board has continually found similar questions onemployee application forms to constitute illegal interro-gation in violation of Section 8(a)(l) of the Act. (CentralTransport, Incorporated, 244 NLRB 656 (1979); BoatelAlaska, Inc., 236 NLRB 1458 (1978); Bighorn Beverage,236 NLRB 736, 751 (1978).) Therefore, I find that Re-spondent engaged in illegal interrogation of job appli-cants in violation of Section 8(a)(l) of the Act.2. The 8(a)(3) allegationsThe General Counsel's case in support of the five8(a)(3) allegations relies heavily on the testimony ofVinson Wagnon, president of Wagnon Leasing.In his role of one of Respondent's fleet owners,Wagnon would occasionally take employee applicationsto Respondent's office for processing. Wagnon testifiedthat he occasionally discussed job applications with Re-spondent's president, Udouj, and that Udouj sometimesrejected applicants for various reasons, including "health,5 Respondent contracted with the Arkansas Best safety department tohandle its safety programe See .4.P, Inorporated, 218 NLRB 33 (1975) However. the evidencefailed to show that Vinson Wagnon was an agent of Respondent VinsonWagnon was only a supervisor and agent of Wagnon Leastng. IncTRANS-STATES LINES, NC 649 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferent things... .Sometime it would be because theybelonged to the Union."Specifically, Wagnon testified that on one occasion hetook five applications over and discussed them withUdouj. According to Wagnon, Udouj said that "therewould be no way he would consider it [the application]as long as they belonged to the local union." Wagnonidentified only three of the five applications-those beingthe applications of Donald Hunter, Norman Goldsbor-ough, and Tommy Evans (three of the alleged discrimin-atees).As to alleged discriminatee Leonard Jensen, Wagnontestified that he did not know what happened involvingJensen's application since he was not personally involvedwith that one.Wagnon testified that alleged discriminatee HaroldWarren applied for employment with Wagnon Leasing.Warren filled out his application at Wagnon Leasing andleft to take the application directly to Respondent'soffice. Warren told Wagnon that he was acquainted withWanda Ellis at Respondent's office.According to Wagnon, Wanda Ellis subsequentlycalled him and said Respondent was going to put Warrento work. Ellis asked Wagnon to contact Warren andadvise Warren that she had set up an appointment forWarren with Respondent's doctor at 8 a.m. the followingday (May 7).However, Wagnon testified that James Udouj called 1-1/2 to 2-1/2 hours after Wagnon's conversation withWanda Ellis and told him they had second thoughtsabout Warren. Udouj said that Warren "caused a lot oftrouble through the Teamsters." Udouj asked Wagnon tocontact Warren and make up any kind of excuse forWarren not to report in the next day. Wagnon testifiedthat Udouj called back to see if he had contactedWarren. Ultimately, Wagnon told Udouj that he wouldnot call Warren, that "if [Udouj] wanted to lie to[Warren], he could call him himself."Respondent questioned the reliability of Vinson Wag-non's testimony which was contested on all points mate-rial to the 8(a)(3) allegations. In some respects the recordsupports Respondent's argument.The record showed that Wagnon was biased againstRespondent. On May 7, 1980, Wagnon wrote all of hisdrivers and expressed strong dissatisfaction with the wayJames Udouj and Respondent's dispatcher, Forrester,were assigning work. On that same day Wagnon wroteJames Udouj and complained about work assignments toWagnon Leasing. In closing that letter, Wagnon stated:Jim, I am losing my faith in you. You have lied tome too many times. And if this letter doesn't setwith you, just let me know and I will pick up myequipment, tear up the contract, and you can letyour owner-operator and trip leasors haul yourfreight.On May 8 Udouj responded to Wagnon's May 7 letterby terminating the lease between Wagnon and Respond-ent.Additionally, portions of Wagnon's testimony conflict-ed with other evidence. For example, Wagnon testifiedthat during April 1980 he visited Respondent's officesfrom one to four times each week. However, Respond-ent's clerical employees, Ellis and Hanks, testified differ-ently. Ellis and Hanks were stationed in Respondent'soffice where they could observe anyone entering andleaving the office area. Ellis testified that from Marchuntil May 7 Vinson Wagnon came by Respondent'soffice no more than two times. Wilma Hanks testifiedthat she started to work with Respondent on February11, 1980. From the time of her employment, she assumedthe job formerly handled by Ellis of processing fleetowners' employment applications. Hanks testified that,during the entire period of her employment up to thetime the Wagnon lease was terminated, she saw VinsonWagnon at Respondent's office "three or four times ...five at the very most. Other evidence convinces me thatthe testimony of Ellis and Hanks was more in line withthe true situation than that of Vinson Wagnon. RoyRogers, one of Wagnon's drivers who was called by theGeneral Counsel, testified that he "hardly even saw"Vinson Wagnon. Wagnon was also involved in handlinganother business during the time in question-CrawfordCounty Tire Center. Although he testified to taking em-ployee applications to Respondent's office, Wagnon ad-mitted that his brother, Dale Wagnon, was the one whowas primarily involved with taking the applications overto Respondent. That fact squares with the testimony ofEllis and Hanks who testified that Dale Wagnon fre-quently visited Respondent's office during March andApril 1980.Also, I notice that Wagnon, in his testimony about de-livering applications to Respondent, never mentionedgiving the applications to Hanks. That testimony tends tosupport the testimony of Hanks and Ellis that VinsonWagnon did not frequent Respondent's office afterHanks was hired on February 11, 1980.Additionally, although Vinson Wagnon indicated thathe was concerned about Respondent's alleged refusal toconsider applicants with union connections, I note thathe mentioned nothing about his concern with Respond-ent's treatment of employee applications in his May 7letter to Respondent. In that letter Wagnon complainedabout Respondent's handling of his lease. That letter pre-cipitated termination of Wagnon's lease.On the basis of the evidence demonstrating VinsonWagnon's bias and evidence demonstrating that areas ofhis testimony do not square with probabilities and otherevidence, I am unable to credit his testimony to theextent it is contested by other evidence.7Against that background, I shall now consider the evi-dence as to each of the alleged discriminatees.7 My concern over Wagnon's testimony about the frequency of hisvisits to Respondent's office during April 1981 is prompted by the factthat that is the period during which Wagnon allegedly carried the fiveapplications to James Udouj. No evidence was offered to show whyVinson Wagnon was involved with those applications rather than hisbrother, Dale Wagnon, who usually handled the applications. DaleWagnon did not testify. TRANS-STATES LINES, INC.651C. Discriminatees1. Leonard JensenNo substantive evidence was offered in support of theallegation as to Jensen. Jensen testified that he submittedan application to Wagnon Leasing and subsequently in-quired of his application. While he was present in Wag-non's office, the Wagnon secretary placed a call to Re-spondent. She was told that Respondent did not have anapplication for Jensen. Respondent's log of applicants,which was received in evidence, shows that no entrywas ever made illustrating receipt of an application byJensen.No evidence was submitted showing that Jensen's ap-plication was ever received by Respondent. VinsonWagnon testified that he was not personally involvedwith Jensen's application. In view of the lack of evi-dence, I find that the General Counsel has failed toprove its allegations regarding Jensen.2. Donald Hunter, Tommy Evans, and NormanGoldsboroughDonald Hunter testified that he submitted an employeeapplication to Wagnon Leasing around the first of April1980 and checked back with Wagnon Leasing 2 weekslater. Wagnon's secretary called Respondent and wastold that Hunter's application limited his availability to"part time," and had not been processed. Hunter testifiedthat he then told Vinson Wagnon to have his applicationchanged to show he wanted full-time work.After 2 more weeks Hunter again checked back withWagnon. On that occasion Norman Goldsborough wasalso present in Wagnon's office. According to Hunter,Goldsborough had submitted an application 2 weeks ear-lier.8Hunter testified that, when he returned to theoffice on this occasion, Vinson Wagnon was not present.Wagnon's secretary, Sue Hinton, told Goldsborough andHunter that "Trans-States Lines was not going to hire usbecause [we] belonged to the Union."9Hunter had no direct contact with Respondent regard-ing his application.Tommy Evans testified that he applied for employ-ment with Wagnon Leasing around April 1, 1980. Hetestified that he was told by Larry Breedan'O and byVinson Wagnon that he was not hired because he be-longed to the Teamsters. Evans testified that on one oc-casion he went to Respondent's office and spoke to thedispatcher. According to Evans, the dispatcher wentback to check with Udouj. Upon returning, the dispatch-er told Evans that Evans' employment would have to beconsidered by Wagnon.Goldsborough did not testify9 Respondent objected to receipt of this testimony from Hunter asbeing hearsay I ruled that I would receive the evidence only to theextent that it was not probative of any action of Respondent. Sue Hintondid not testify during these proceedings. Therefore I cannot concludethat Hinton had firsthand knowledge of Respondent's position.'° Evans testified, after being recalled by Respondent, that Larry ree-dan has a truck line Evans testified that he as unaware that Breedenwas ever employed by Respondent and that, to his knowledge. Breedennever talked to anyone with Respondent about Evans not being hired.Both Evans and Hunter testified that they were em-ployed by Gordon's Transport before applying atWagnon and that the Gordon's employees were repre-sented by the Teamsters.Respondent's records demonstrated that no applicationwas received for either Tommy Evans or NormanGoldsborough. Respondent's log does reflect receipt ofan application from Donald Hunter-on March 20, 1980.James Udouj denied that he ever had a conversationwith Vinson Wagnon regarding the applications ofEvans, Goldsborough, and Hunter. Udouj testified thathe never told Wagnon or anyone else that Respondentwould not permit anyone to drive over Trans-States au-thority who belonged to the Teamsters or who had beenemployed by someone whose employees were represent-ed by the Teamsters.As indicated above, the evidence indicated that WilmaHanks handled the processing of applications on behalfof Respondent after February 11, 1980. Hanks testifiedthat Respondent never received applications for employ-ment from Tommy Evans, Norman Goldsborough, orLeonard Jensen. Hanks testified that the log reflected re-ceipt of an application from Donald Hunter. However,she testified, she had no independent recollection as towhy that application was not approved. Hanks did testifythat the log reflected that Hunter's application wasstopped at the request of Dale Wagnon. "3. Harold WarrenWarren testified that, after completing his employmentapplication at Wagnon, he took the application to Re-spondent's office on May 5, 1980. There he gave the ap-plication to Wanda Ellis whom he knew since they bothworked at Arkansas Best Corporation, Scat Division, in1971 through 1973. According to Warren, Ellis askedhim what he thought about the Union. Warren testifiedthat he replied: "Well, some I was for, some against, Ididn't go 100 percent." Ellis replied: "Well, you have tobe 100 percent here. Mr. Udouj didn't want the Union inhere." Warren testified that Ellis advised him not to sayanything about the Union. While Warren was there talk-ing with Ellis, James Udouj came out and was intro-duced to Warren by Ellis. Warren testified that he askedUdouj if he could make 4,000 miles a week and thatUdouj replied that he could and that Respondent hadmore work than they could handle. Warren testified thatUdouj told him to be ready for work as soon as they gothis application cleared, possibly by Wednesday (May 7).Warren testified that Udouj also said that they had allthe work they could handle with 103 trailers sitting inthe yard with only 3 empties.Warren testified that on the following morning, May6, he received a call from Dale Wagnon directing him tobe at Respondent's office at 8 o'clock the next morningto take his physical and driver's test and to be ready togo to work.I I An examination of the log itself reflects the entry "per Wagnon"opposite Donald Hunter Hanks testified that that entry would refer toDale Wagnon since she always dealt with him Dale Wagnon was notcalled to dispute this testimony by HanksTRANS-STATES LINES. NC. 651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarren testified that he reported the following morn-ing and, after some difficulty getting in, he was finallypermitted to talk to Udouj. According to Warren, Udoujtold him that the whole bottom had dropped out of ev-erything and that he only had three trailers loaded andhad three drivers there to pull those loads. Warren askedif Wanda Ellis was there and Udouj replied that no, Elliswas on vacation and that the doctor was on vacation,too.Warren's testimony was disputed by both Ellis andUdouj. Ellis admitted talking with Warren when hebrought his application. However, she denied mentioninganything about a union. Udouj testified that Warren didreport on the morning of May 7. Warren told Udouj thatWagnon had told him that Ellis had set him up for aphysical examination. According to Udouj, he toldWarren that was impossible-that Ellis was on vacationand the doctor was out of town and would be out allweek. 2Udouj checked with Wilma Hanks who toldhim that Warren's application had not been completelyprocessed. Udouj then called Vinson Wagnon and ex-plained the situation to him. Udouj testified that Wagnonsaid there was a mixup which evidently came from hisbrother. According to Respondent's evidence, Warren'sapplication was not rejected. Since the Wagnon leasewas terminated on May 7, Warren's application, whichwas in the processing pipeline, was not processed to con-clusion.As mentioned above, the testimony of Vinson Wagnonpresented credibility difficulties which I cannot ignore.The evidence as a whole lends itself to a suspicion ofwrongdoing. However, unless Wagnon's testimony isfully credited, there remains no probative evidence ofwrongdoing by any of Respondent's agents.Other evidence casts doubt on General Counsel's case.The parties stipulated that Respondent has permitted theemploying of drivers, knowing those drivers were for-merly employed where employees were represented bythe Charging Party. No evidence was offered to showthat any of the alleged discriminatees engaged in any un-usual activity which would likely cause alarm by an an-tiunion employer. Only Harold Warren among the al-leged discriminatees testified that he indicated on his ap-plication that he was a member of the Charging Party.As to the others, the evidence indicated only that on oneor more occasions before their application with WagnonLeasing they were employed by someone whose employ-ees were represented by the Union. Therefore, the evi-dence did nothing to distinguish the union activities ofthe alleged discriminatees from those applicants whowere employed with the approval of Respondent, andwho had formerly worked for employers whose employ-ees were represented by the Union. Additionally, CarlHenley, who was called by Respondent, testified that hewas hired by one of Respondent's fleet owners in Janu-ary 1980. Henley testified that his last employer beforeJanuary 1980 was Mohawk Rubber Company in WestHelena, Arkansas, and that the employees there atMohawk were represented by a union. Henley testified*2 Unrebutted testimony supported Udouj by showing that the examin-ing physician was out of town on May 7 and that Wanda Ellis was onvacation on that day.that e was a job steward at Mohawk. None of the al-leged discriminatees was shown to have engaged inunion activity similar to, or more extensive than, that ofHenley.The testimony of Harold Warren certainly contributesto the suspicion of wrongdoing. However, it is clearfrom the record that Warren's testimony was exaggerat-ed. He testified that James Udouj assured him that hewould be able to make at least 4,000 miles a week driv-ing for Respondent. Other unrebutted evidence indicatedthat such a figure was unrealistic, that there was noprobability of any of Respondent's drivers making thatmany miles in any week. Warren also testified thatUdouj told him that they had 103 trailers in the yard.However, unrebutted evidence indicated that Respond-ent's yard is incapable of handling more than 48 trailersand that at the time of Udouj's conversations withWarren the yard had never been completely filled. War-ren's testimony regarding his conversation with WandaEllis could not be considered as conclusive of Respond-ent's actions, since Ellis was not proved to be an agentof Respondent. The exaggerations by Warren cast doubtas to whether his account of that conversation was cor-rect. Under the circumstances, I cannot determine thatWarren's testimony evidences improper action by Re-spondent.Therefore, I have determined that the credited evi-dence does not support the General Counsel's allegationsthat Respondent engaged in 8(a)(3) activity.CONCLUSIONS OF LAW1. Respondent Trans-States Lines, Inc., is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Wagnon Truck Leasing, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.3. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union373, is a labor organization within the meaning of Sec-tion 2(5) of the Act.4. Respondent, by interrogating employees about theirunion membership by including a question about unionmembership in its employment application form, violatedSection 8(a)(1) of the Act.5. Respondent did not engage in violation of Section8(a)(1) and (3) of the Act by refusing to employ DonaldHunter, Leonard Jensen, Tommy Evans, Norman Golds-borough, and Harold Warren.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: TRANS-STATES LINES, INC.653ORDER 1 3The Respondent, Trans-States Lines, Inc., Fort Smith,Arkansas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act in violation of Section 8(a)(1) of theAct by interrogating its employees about their unionmembership by including a question about union mem-bership in its employment application form.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist alabor organization, or to refrain from any and all suchactivities.2. Take the following affirmative action designed andfound necessary in order to effectuate the policies of theAct:(a) Post at its facility in Fort Smith, Arkansas, copiesof the attached notice marked "Appendix."'4Copies of13 In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as prolvidedin Sec. 102.48 of the Rules and Regulations, be adopted hy the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National abor Relations Board" shall read "'osted Pursu-said notice, on forms provided by the Regional Directorfor Region 26, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by it imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees abouttheir union membership by including a questionabout union membership in our employment appli-cation form.WE WIL. NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed them in Section 7 ofthe National Labor Relations Act, as amended.TRANS-STATES LINES, INC.TRANS-STATES LINES, IN. 653